                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION


    Tara Taylor,                               )             Civil Action No. 6:17-1875-BHH
                                               )
                                    Plaintiff, )
                       vs.                     )
                                               )                 OPINION AND ORDER
    Fluor Corporation and Fluor Government )
    Group International, Inc.,                 )
                                               )
                                Defendants. )
    _________________________________ )


         This matter is before the Court for review of the Report and Recommendation

entered by United States Magistrate Judge Kevin F. McDonald on July 17, 2019

(“Report”). (ECF No. 73.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rule

73.02 for the District of South Carolina, this case was referred to Magistrate Judge

McDonald for pretrial handling. In his Report, the Magistrate Judge recommends that

Defendants Fluor Corporation and Fluor Government Group International, Inc.’s

(“Defendants” or “Fluor”) motion for summary judgment (ECF No. 54) be granted in part

and denied in part. (See ECF No. 73.) The Report sets forth in detail the relevant facts

and standards of law, and the Court incorporates them here without recitation. 1

                                          BACKGROUND

         The Magistrate Judge entered his Report on July 17, 2019, recommending that

Defendants’ motion for summary judgment (ECF No. 54) be granted as to the breach of


1 As always, the Court says only what is necessary to address the parties’ objections against the already
meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge; exhaustive
recitation of law and fact exists there.


                                                   1
contract (Count II) and breach of contract accompanied by a fraudulent act (Count III)

causes of action in the amended complaint and be denied in all other respects. (ECF No.

73 at 42.) On July 30, 2019, Plaintiff filed objections challenging those portions of the

Report that recommend summary judgment as to Counts II and III. (ECF No. 74.) On July

31, 2019, Defendants filed objections challenging those portions of the Report that

recommend summary judgment be denied. (ECF No. 76.) Plaintiff filed a reply to

Defendants’ objections on August 12, 2019. (ECF No. 78.) Defendants filed a reply to

Plaintiff’s objections on August 13, 2019. (ECF No. 79.) The matter is ripe for

consideration and the Court now makes the following ruling.

                                 STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). In

the absence of a timely filed objection, a district court need not conduct a de novo review,

but instead must “only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005).

                                       DISCUSSION

       The Court declines to repeat the cogent analysis of the Magistrate Judge with




                                              2
respect to every aspect of each claim and will confine its analysis to those portions of the

Report to which the parties raise specific objections. Moreover, the Court assumes

familiarity with the factual background as set forth, in depth, in the Report (see ECF No.

73 at 2–18) and specifically adopts the shorthand references to relevant individuals’

names and position titles without further explanation.

       A. Retaliation – Title VII and 42 U.S.C. § 1981

       The Magistrate Judge found that, viewing the evidence and drawing all inferences

in a light most favorable to Plaintiff, there is sufficient evidence to establish genuine issues

of material fact regarding whether retaliation for Plaintiff’s complaint against Riley and for

her participation in the investigation of Johnson’s complaints was the but-for cause of

Plaintiff’s demobilization and of Riley’s failure to promote her to the Prime Contracts

Manager position. (See ECF No. 73 at 19–28.) Accordingly, the Magistrate Judge

concluded that Defendants are not entitled to summary judgment on Plaintiff’s retaliation

claim. (Id. at 28.) Moreover, the Magistrate Judge found that Plaintiff has presented

evidence that, when viewed in a light most favorable to her, could lead a reasonable

factfinder to determine that she engaged in activity protected under § 1981, and that

summary judgment should be denied as to the § 1981 retaliation claim. (Id. at 28–30.)

       Defendants first object to the Magistrate Judge’s preliminary determination that

Plaintiff could establish a prima facie case of retaliation. (See ECF No. 76 at 8–11.)

Specifically, Defendants argue that Plaintiff cannot get past this initial step of the

McDonnell Douglas proof scheme because she cannot establish a causal connection

between her protected activity and later adverse employment action. (Id. at 8.)

Defendants urge the Court to reject the Magistrate Judge’s recommendation that Plaintiff




                                               3
established a causal connection based on temporal proximity because approximately

three months passed between Plaintiff engaging in protected activity and her position

being eliminated, and because Riley allegedly did not know about Plaintiff’s protected

activity at the time he transferred Hooks to the Prime Contracts Manager position at

Bagram, thereby passing over Plaintiff. (Id. at 9–10.)

       The Court agrees with the Magistrate Judge that Plaintiff established the requisite

causal connection to set forth a prima facie case. It is true that “[w]here a plaintiff rests

[her] case on temporal proximity alone, the temporal proximity must be very close.”

Penley v. McDowell Cty. Bd. of Educ., 876 F.3d 646, 656 (4th Cir. 2017)). It is also true

that, while the Fourth Circuit has declined to adopt a bright temporal line in this regard,

under certain circumstances the Court of Appeals has held that a three- or four-month

lapse between the protected activity and the discharge was too long to establish a causal

connection by temporal proximity alone. See Perry v. Kappos, 489 F. App’x 637, 643 (4th

Cir. 2012); Pascual v. Lowe’s Home Ctrs., Inc., 193 F. App’x 229, 233 (4th Cir. 2006).

Nevertheless, the Court agrees with the Magistrate Judge’s analysis that a very close

succession of events in this case demonstrates the requisite connection to give rise to an

inference of causation: (1) Plaintiff was interviewed in the investigations of Johnson’s

complaints in late April and May 2014; (2) Plaintiff filed her own hotline complaint on June

2, 2014; (3) Smith interviewed Riley on July 8, 2014, to discuss the allegations of the

hotline complaints by Plaintiff and Klimak; (4) at the end-of-July budget meeting, Riley

told Project Controls Manager Howard for the first time that he planned to demobilize

Plaintiff and Klimak; (5) sometime prior to August 5, 2014, Riley requested an SRF to

eliminate Plaintiff’s position, and he returned the signed SRF to Badillo on August 11,




                                             4
2014; (6) the investigation of Plaintiff’s complaint concluded on or about August 27, 2014;

and (7) on September 4, 2014, Plaintiff was told that she was being demobilized. (See

ECF No. 73 at 21–22.) Defendants arguments regarding a lack of temporal proximity

oversimply the timeline and ignore the fact that Riley began taking necessary steps to

demobilize Plaintiff almost immediately after being interviewed as part of the investigation

of Plaintiff’s complaint regarding his conduct. The fact that Riley did not consummate the

demobilization until early September 2014 is immaterial because intervening events

between the protected activity and ultimate action can be demonstrative of retaliatory

intent. See Lettieri v. Equant Inc., 478 F.3d 640 (4th Cir. 2007) (holding that evidence of

recurring retaliatory animus in intervening period between discrimination complaint and

termination satisfied causation element of prima facie case of retaliation). Moreover,

Defendants’ bald assertion that Riley did not know about Plaintiff’s protected activity at

the time he transferred Hooks into the Prime Contracts Manager position, is itself a

disputed issue of fact preventing the entry of summary judgment on the failure to promote

theory. (See Pl.’s Reply to Defs.’ Objections, ECF No. 78 at 5 n.4 (detailing Plaintiff’s

evidentiary basis for the assertion that Riley’s decision to transfer Hooks directly followed

his knowledge of Plaintiff’s complaint).) Accordingly, the objection is overruled.

       Defendants next object to the Magistrate Judge’s finding that Plaintiff presented

sufficient evidence to establish pretext. (See ECF No. 76 at 11–14.) Defendants argue

that the Magistrate Judge failed to consider evidence they offered to substantiate Fluor’s

legitimate, non-retaliatory reason for eliminating Plaintiff’s position and erroneously stated

that such evidence did not exist. (Id. at 11–12.) They further assert that the Magistrate

Judge, when discussing pretext, failed to fully consider all of Fluor’s stated reasons why




                                              5
Plaintiff’s specific position was selected for elimination, including the budget constraints

Fluor was facing at the time and the fact that Plaintiff was the highest paid person

performing the work of a Prime Contracts Specialist. (Id. at 12)

       These arguments miss the mark. The question under consideration with regard to

pretext is whether Plaintiff can make an adequate showing that retaliation was a but-for

cause of her demobilization and her being passed for promotion. “The Supreme Court

has recently reiterated that a cause need not work in isolation to be a but-for cause.”

Guessous v. Fairview Prop. Inv., LLC, 828 F.3d 208, 216–17 (4th Cir. 2016) (emphasis

in original) (citing Burrage v. United States, 571 U.S. 204, 211 (2014) (“Thus, if poison is

administered to a man debilitated by multiple diseases, it is a but-for cause of his death

even if those diseases played a part in his demise, so long as, without the incremental

effect of the poison, he would have lived.”)). Thus, even assuming budget constraints and

Plaintiff’s rate of pay were part of the calculus that led to her position being selected for

elimination, Plaintiff need only produce evidence sufficient to show that her position would

have been retained without the incremental effect of the alleged retaliation. After

reviewing the evidence relevant to the pretext inquiry in depth (see ECF No. 73 at 24–

28), the Magistrate Judge concluded that “there is sufficient evidence that while the

[D]efendants’ stated reasons may have played a part in [Plaintiff’s] demobilization, without

the ‘incremental effect’ of retaliation for her complaint and her participation in the

investigations of Johnson’s complaints, she would not have been demobilized.” (Id. at

28.) The Court agrees and finds no error in the Magistrate Judge’s reasoning and

analysis. There is evidence to show that: (1) Riley promoted Plaintiff to the position of

Prime Contracts Supervisor a short time prior to her engaging in protected activity; (2)




                                             6
Riley intended to keep Plaintiff at Bagram, as reflected in his projected makeup of the

department during the closing of FOBs and reduction of staffing in Afghanistan; (3) an

organizational chart dated May 28, 2014, the day before Plaintiff was interviewed

regarding Johnson’s complaint, showed Plaintiff as reporting directly to Riley as “Country

GCS,” a position of seniority within the Prime Contracts department, whereas a chart

dated July 14, 2014, shortly after Plaintiff lodged her own complaint, shows Plaintiff as a

“GCS” and the lowest Prime Contracts employee on the organizational chart; (4) prior to

Plaintiff’s own complaint, Riley made various statements demonstrating his intent to retain

Plaintiff in a “closeout position,” which would keep her onsite in Afghanistan until the end

of the project; (5) Riley’s demeanor and conduct toward Plaintiff, as well as his plans for

the maintenance of her position, changed immediately following her complaint and her

participation in the investigation of Johnson’s complaints; (6) upon hearing that Riley

wanted to demobilize Plaintiff, and possibly Klimak, because he was “sick of them and

their bullshit” and “want[ed] to get rid of them,” James Badillo, head of Strength

Management (a Human Resources-related department), informed Riley that he could not

rely on personal frustration alone, but needed to possess a legitimate business

justification and go through the necessary organizational steps in order to achieve the

reduction(s) in force. (See ECF No. 73 at 24–27.) The Court finds that, under the summary

judgment standard, Plaintiff has met her burden to demonstrate that Fluor’s proffered

justifications for her demobilization and failure to promote are pretextual. Accordingly, the

objection is overruled.

       Defendants further object to the Magistrate Judge’s recommendation that

Plaintiff’s § 1981 claim proceed beyond summary judgment because the case is




                                             7
adequately connected to allegations of race discrimination by Johnson. (See ECF No. 76

at 13–14.) Defendants argue that “[t]his is not a race case” and point out that Plaintiff

affirmed in her deposition testimony that she did not personally experience race

discrimination. (Id. at 13.) They further assert that the connection between Plaintiff’s

instant allegations and Johnson’s allegations of race discrimination is too attenuated to

sustain Plaintiff’s retaliation claim under § 1981. (See id. at 13–14.) The Court disagrees

and finds no error in the Magistrate Judge’s analysis on this point. (See ECF No. 73 at

29–30.) Plaintiff has presented enough evidence of a connection between her

participation as a witness to Johnson’s race discrimination and retaliation complaints on

the one hand, and the alleged retaliation that she herself suffered on the other, to permit

a reasonable factfinder to determine that she engaged in protected activity under § 1981.

Accordingly, the objection is overruled.

       Defendants next object to the Magistrate Judge’s supposed failure to adequately

address the continuing viability of Plaintiff’s claim for punitive damages, because the

Magistrate Judge did not discuss certain cases that Defendants raised in their summary

judgment briefing. (ECF No. 76 at 14–17.) However, the Magistrate Judge specifically

discussed the punitive damages issue, recommended that this Court deny the motion for

summary judgment on the punitive damages claim, and found that the Court would be

better equipped to make a punitive damages determination either just before or during

trial. (See ECF No. 73 at 36–37 (citing Ellis v. Harrelson Nissan of S.C., LLC, C.A. No.

0:15-CV-3322-MBS, 2017 WL 4349212, at *10-11 (D.S.C. Sept. 29, 2017).) The Court

finds no error in the Magistrate Judge’s analysis or recommendation and the objection is

overruled.




                                            8
       Defendants further object to the Magistrate Judge’s conclusions regarding their

failure to mitigate damages defense and Plaintiff’s claim for hazard and hardship pay as

a component of back pay, namely, that Defendants are not entitled to summary judgment

on either of these related issues. (See ECF No. 76 at 17–20.) Defendants assert that for

at least an eighteen-month period between September 2014 and March 2016, Plaintiff

failed to mitigate her backpay damages by not applying to any job, including any job that

would have paid her hazard and hardship pay comparable to the eighty percent “uplift”

she had been earning in Afghanistan. (See id. at 17–18.) Defendants arguments in this

regard are incompatible with their repeated assertion that Fluor’s budgetary constraints

and Plaintiff’s unique circumstance of being paid at a manager’s rate, though she had no

subordinate employees, mandated the elimination of her position specifically. At the very

least, there is a genuine question of material fact as to whether any “comparable” work

was available under Fluor’s LOGCAP contract in Afghanistan during the relevant time

period in light of the general reduction in force. The Court finds that the Magistrate Judge

committed no error in his reasoning or conclusions regarding the failure to mitigate

damages and hazard and hardship pay issues, and the objection is overruled.

       Finally, Defendants object to the Report generally by arguing that Fluor

Corporation is not a proper party to this employment discrimination case. (ECF No. 76 at

20–21.) Defendants argue that Fluor Corporation did not act as an employer to Plaintiff

or control or direct her employment in any way, and that Fluor Corporation is not

integrated with Fluor Government Group International, Inc.—the source of Plaintiff’s W-2

statements—under the integrated employer test. (Id.) The Magistrate Judge correctly

found that Defendants’ motion for summary judgment failed to address either the




                                             9
integrated employer test or the joint employer test, and recommended denying the motion

for summary judgment on this basis. (See ECF No. 73 at 34–36 (citing Dunlap v. TM

Trucking of the Carolinas, LLC, 88 F. Supp. 3d 654, 664-65 (D.S.C. 2017)).) Issues raised

for the first time in objections to a magistrate judge’s recommendation are deemed

waived. Harris v. Astrue, No. 2:11-CV-01590-DCN, 2012 WL 4478413, at *5 (D.S.C. Sept.

27, 2012) (citing Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996)). Defendants’

invocation of the integrated employer test for the first time in their objections is improper

and the objection is overruled. However, even if the Court were to consider the merits of

this objection it would prove unavailing. There is sufficient record evidence to create a

genuine issue regarding Fluor Corporation’s involvement in factual matters material to the

case, to wit: (1) the policies at issue are Fluor Corporation’s corporate policies; (2) the

employee reporting hotline is operated by Fluor Corporation; (3) employees of the Fluor

parent entity seamlessly transition between subsidiary entities; and (4) there are

interlocking corporate directors shared by Fluor Corporation and Fluor Government

Group International, Inc. (See ECF No. 78 at 21–22.) Thus, Defendants are not entitled

to summary judgment on the issue of dismissing Fluor Corporation as a party defendant

in any event.

       B. Breach of Contract (Count II) and Breach of Contract Accompanied by
          Fraudulent Act (Count III)

       With respect to Plaintiff’s breach of contract cause of action, the Magistrate Judge

found that the non-retaliation provision in Fluor’s Human Resources Policy 705 (“HR 705”)

is a general non-retaliation policy that does not contain the type of mandatory language

necessary to alter the presumed at-will nature of Plaintiff’s employment relationship with

Fluor. (See ECF No. 73 at 30–34.) The specific language in question states: “Fluor



                                             10
prohibits retaliation of any kind against an individual who reports suspected misconduct

in good faith. Reports that are made in good faith do not require proof of misconduct—

only that there is a reasonable basis for making the claim.” (ECF No. 56-75 at 4.) The

Magistrate Judge noted that this language is materially similar to a non-retaliation

provision that Judge Childs recently held did not create an employment contract, namely:

“No disciplinary action or retaliation is taken against any individual who reports a

perceived issue, problem, concern or violation to management, Human Resources,

Corporate Integrity or the Compliance Hotline ‘in good faith.’ The ‘in good faith’

requirement means an employee actually believes or perceives the information reported

to be true.” (ECF No. 73 at 31 (quoting Yon v. Reg’l Med. Ctr., No. 5:14-cv-2098-JMC,

2016 WL 1178202, *14 (D.S.C. Mar. 28, 2016)).). Addressing the non-retaliation provision

in Yon, Judge Childs stated:

      [T]he court does not find any language therein that is sufficient to establish
      a genuine issue of fact that [the plaintiff] had a “contract” of employment by
      virtue of these policies. For language in these policies to create binding
      contractual obligations, the provisions cited by [the plaintiff] must contain
      sufficiently mandatory terms that give rise to a reasonable expectation on
      their part of continued employment. Small v. Springs Indus., Inc., 357
      S.E.2d 452, 455 (S.C. 1987). In this regard, the policies cited by [the
      plaintiff] do not in any way limit [the employer’s] right to terminate [the
      plaintiff’s] employment and, therefore, her at-will status has not been altered
      by the policies. Wadford v. Hartford Fire Ins. Co., C/A No. 3:87–2872-15,
      1988 WL 492127, at *5 (D.S.C. 1988) (“A review of the relevant authorities
      . . . reveals that a policy or representation must limit the duration of
      employment or the employer’s right to terminate employment in order to
      alter at-will status. Other terms and conditions of employment, including
      pay, benefits, job duties, or location of performance may be changed
      prospectively by either party without violating an employment contract with
      an indefinite term.”).

Yon, 2016 WL 1178202 at *14. The Magistrate Judge concluded that neither HR 705, nor

other sections of Fluor’s policies referenced by Plaintiff, contain language sufficient to




                                            11
establish a genuine issue of fact that Plaintiff had a contract of employment by virtue of

the policies; therefore, the Magistrate Judge recommended that summary judgment be

granted as to the breach of contract cause of action. (Id. at 33–34.)

       Plaintiff objects by arguing that “[t]here is nothing permissive” about the language

of the non-retaliation provision in HR 705, and by asserting that the existence vel non of

a binding promise not to terminate an employee who reports suspected misconduct is a

matter for the jury. (See ECF No. 74 at 2–3.) Plaintiff cites Bookman v. Shakespeare Co.,

442 S.E.2d 183 (S.C. Ct. App. 1994) in support of her assertion that Fluor’s non-retaliation

provision created an employment contract in this case. However, in Bookman the South

Carolina Court of Appeals actually affirmed the trial court’s grant of summary judgment in

the employer’s favor. See id. at 184. Moreover, the Bookman court’s discussion of the

non-retaliation provision at issue in that case was dicta because the plaintiff did not claim

violation of the provision and it had no bearing on the court’s decision. See id. (“[T]he only

limitation on Shakespeare’s right to terminate Bookman was a prohibition against

retaliatory discharge for filing a sexual harassment complaint, and Bookman does not

claim a violation of this prohibition.”). Finally, the policy language discussed in Bookman

contained mandatory language that is absent from the HR 705 provision: “employees are

assured that they will be free from any and all reprisal or retaliation.” Id. at 183 (emphasis

added). Accordingly, Plaintiff’s reliance on Bookman is misplaced. The Court also notes

that Judge Childs’ conclusion regarding the materially similar non-retaliation provision in

Yon reflects the prevailing view in this District regarding non-retaliation policies with

similar language. (See ECF No. 73 at 32–33 (citing Brailsford v. Fresenius Med. Ctr. CNA

Kidney Ctrs. LLC, C.A. No. 2:15-cv-4012-DCN, 2017 WL 1214337, at *8 (D.S.C. Apr. 3,




                                             12
2017); Frasier v. Verizon Wireless, C.A. No. 8:08–cv–356-HMH, 2008 WL 724037, at *2

(D.S.C. Mar.17, 2008); King v. Marriott Int’l, Inc., 520 F. Supp. 2d 748, 756 (D.S.C. 2007);

Cartee v. Wilbur Smith Assocs., C.A. No. 3:08-4132-JFA-PJG, 2010 WL 1052091, at *3

(D.S.C. Feb. 3, 2010), R&R adopted by 2010 WL 1052092 (D.S.C. Mar. 22, 2010)).) Thus,

the Court finds no error in the Magistrate Judge’s findings and recommendations

regarding Fluor’s written non-retaliation policy, and Plaintiff’s objection is overruled.

       Plaintiff further objects by arguing that the Magistrate Judge erroneously stated

that Plaintiff failed to produce evidence of oral statements made by Fluor in representing

its non-retaliation policy that would create a jury issue as to the existence of a contract.

(ECF No. 74 at 4.) Plaintiff quotes sections from her declaration in order to show that she

did produce evidence of Fluor’s alleged oral promises in this regard. (See id. (quoting

ECF No. 56-15 ¶¶ 11–12).) The Court has reviewed the oral representations submitted

by Plaintiff and finds that, even when viewed in the light most favorable to Plaintiff, they

are insufficient to create a genuine issue of material fact regarding the existence of an

employment contract. Accordingly, the objection is overruled.

       With respect to Plaintiff’s breach of contract accompanied by fraudulent act cause

of action, the Magistrate Judge found that Defendants are entitled to summary judgment

because the existence of a contract is a necessary predicate to this claim. (See ECF No.

73 at 34 (citing Westmoreland v. AB Bev. Co., Inc., C.A. No. 1:05-3475-MBS, 2007 WL

2749450, at *14 (D.S.C. Sept. 20, 2007)).) Plaintiff makes only a conclusory objection to

this finding (see ECF No. 74 at 4), and the objection is hereby overruled.

                                       CONCLUSION

       After careful consideration of the relevant materials and law, and for the reasons




                                             13
set forth above, the Court ADOPTS the Report (ECF No. 73) of the Magistrate Judge and

incorporates it herein. Accordingly, Plaintiff’s (ECF No. 74) and Defendants’ (ECF No. 76)

objections are both OVERRULED, and Defendants motion for summary judgment (ECF

No. 54) is GRANTED as to the breach of contract (Count II) and breach of contract

accompanied by fraudulent act (Count III) causes of action, and DENIED in all other

respects.

   IT IS SO ORDERED.

                                         /s/ Bruce Howe Hendricks
                                         United States District Judge

September 27, 2019
Charleston, South Carolina




                                           14
